Case: 12-12093      Date Filed: 05/28/2013      Page: 1 of 3


                                                                     [DO NOT PUBLISH]

                 IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT
                             ________________________

                                    No. 12-12093
                              ________________________

                        D.C. Docket No. 4:11-cr-10018-JEM-1

UNITED STATES OF AMERICA,
                                                                       Plaintiff - Appellee,

                                           versus

FRANCISCO MAUNTECA LOPEZ,
                                                                    Defendant - Appellant.
                              ________________________

                     Appeal from the United States District Court
                         for the Southern District of Florida
                           ________________________

                                      (May 28, 2013)

Before BARKETT and MARCUS, Circuit Judges, and CONWAY, * District Judge.

PER CURIAM:

       Francisco Maunteca-Lopez appeals his conviction of attempted illegal re-

entry in violation of 8 U.S.C. § 1326. Mr. Maunteca-Lopez was arrested after

United States Coast Guard officers interdicted the Gattina Maria, a go-fast vessel,

       *
         Honorable Anne C. Conway, Chief Judge, United States District Court for the Middle
District of Florida, sitting by designation.
               Case: 12-12093     Date Filed: 05/28/2013    Page: 2 of 3


in international waters and found him aboard. Evidence introduced at his jury trial,

the admissibility of some of which is challenged on appeal, showed that the

Gattina Maria left port from Homestead, Florida, travelled through international

waters and the territorial waters of the Bahamas and Cuba, and was returning to

Key West, Florida when it was stopped by the Coast Guard. There was no

evidence that Mr. Maunteca-Lopez ever even left the boat before being stopped by

the Coast Guard. Mr. Maunteca-Lopez raises three issues on appeal. First, he

argues that the district court erred by failing to give his proposed jury instructions

that he could not have departed the United States within the meaning of § 1326

unless he actually stepped foot on the territorial soil of another country. Second, he

alleges that the district court erred in not excluding evidence or continuing his trial

as a result of discovery violations by the government. Finally, he argues that the

district court committed reversible error in allowing the admission of irrelevant and

prejudicial evidence.

      Initially, the jury instructions were not erroneous as a plain reading of §1326

shows that an individual has departed the United States when he has entered the

territorial waters of another country.

      We review the district court’s evidentiary decisions and its discretionary

decisions related to standing discovery orders under an abuse of discretion

standard. United States v. Henderson, 409 F.3d 1293, 1297 (11th Cir. 2005)

                                           2
               Case: 12-12093     Date Filed: 05/28/2013    Page: 3 of 3


(evidentiary decisions); United States v. Turner, 871 F.2d 1574, 1580 (11th Cir.

1989) (discovery orders). Given this deferential standard of review, we find no

error in the district court’s evidentiary rulings and its ruling to not exclude the

evidence produced in the Fifth and Sixth discovery disclosure or continue the trial.

      Because we find no error in the proceedings before the district court, we

affirm Mr. Maunteca-Lopez’s conviction.

      AFFIRMED




                                           3